



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Vaillancourt,









2015 BCCA 13




Date: 20150115

Docket: CA042273

Between:

Regina

Respondent

And

Carlos Joseph
Vaillancourt

Appellant






Before:



The Honourable Madam Justice Newbury

The Honourable Madam Justice D. Smith

The Honourable Madam Justice Stromberg-Stein




On appeal from:  An
order of the Provincial Court of British Columbia,
dated October 9, 2013 (
R. v. Vaillancourt
, Prince George Docket No. 194852-3-C).




Counsel for the Appellant:



G. Barriere





Counsel for the Respondent:



E. Campbell





Joint Statement filed:



December 19, 2014





Place and Date of Judgment in Writing:



Vancouver, British
  Columbia

January 15, 2015





Written Reasons by:





The Honourable Madam Justice Newbury





Concurred in by:





The Honourable Madam Justice D. Smith

The Honourable Madam Justice Stromberg-Stein








Summary:

The appellant applies for an
adjustment of time in custody in accordance with R. v. Summers, 2014
SCC 26. Held: Appeal allowed. The appellant was entitled to a credit
on a 1:1.5 basis.

Reasons for Judgment of the Honourable Madam Justice
Newbury:

[1]

The appellant was convicted on July 27, 2012 and sentenced on
October 9, 2013 for four charges of breaking and entering, to 23
months imprisonment on each charge, to be served concurrently, (after allowing
for 13 months credit on a 1:1 basis for pre-sentence custody).

[2]

The record indicates that upon learning of the Supreme Court of Canadas
decision in
R. v. Summers
, 2014 SCC 26, he pursued his wish to appeal
his sentence.

[3]

The Crown has advised that it does not oppose the granting of credit at
a rate of 1:1.5 and that the appellant is not disqualified from such
credit under s. 719(3.1).

[4]

In these circumstances, I would grant an extension of time for the
filing of this appeal, grant leave to appeal, and allow the appeal to the
extent that the (concurrent) sentences be reduced to 16 and one-half months,
reflecting credit of 19 and one-half months for pre-sentence custody.

The Honourable Madam Justice Newbury

I AGREE:

The Honourable Madam Justice D.
Smith

I AGREE:

The Honourable Madam Justice
Stromberg-Stein


